—Order of disposition, Family Court, Bronx County (Richard Ross, J.), entered on or about April 15, 1996, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him in a limited secure facility with the Division for Youth for up to 13 months, unanimously affirmed, without costs.
The court elicited a sufficient factual basis for appellant’s admission (see, Family Ct Act § 321.3 [1] [a]; Matter of David V., 226 AD2d 319). In this context, the forcible kissing of the victim in her mouth constituted sexual abuse in the first degree. Concur — Ellerin, P. J., Tom, Rubin, Andrias and Buckley, JJ.